Citation Nr: 1755269	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  17-52 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a rating in excess of 50 percent for adjustment disorder chronic with mixed anxiety and depressed mood (hereinafter adjustment disorder).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Henry, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1954 to September 1958.

The issue comes before the Board of Veterans Appeals (Board) on appeal a March 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The preponderance of the evidence establishes that the Veteran's chronic adjustment disorder more nearly approximates occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for an increased rating in excess of 50 percent for the Veteran's chronic adjustment disorder have not been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9440 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

VA's duty to notify was satisfied by a February 2016 VA Form 21-526EZ, Fully Developed Claim.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has fulfilled its duty to assist in obtaining identified and available relevant evidence needed to substantiate the Veteran's claim.  See 38 U.S.C. § 5103A (a)(1); 38 C.F.R. § 3.159(c).  

As no additional relevant evidence has been identified, and the record does not otherwise suggest that there is outstanding evidence to obtain, the Board concludes that no further assistance is required for VA to comply with its duty to assist.

II.  Increased rating in excess of 50 percent

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  See generally 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.27. 

The Veteran's chronic adjustment disorder is currently rated 50 percent under 38 C.F.R. § 4.130, Diagnostic Code 9440.  Under Diagnostic Code 9440, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships.  Id. 

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms that follow the phrase are not intended to constitute an exhaustive list, but instead are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002). 

When evaluating a mental disorder, VA shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  VA shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of the disability at the moment of the examination.  Id.  When evaluating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  

The Board will consider whether separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged ratings," regardless of whether a case involves an initial rating.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

The Board finds that the Veteran's psychiatric symptoms meet or more nearly approximate the criteria for a 50 percent rating, but not higher.  The evidence of record reflects that the Veteran's adjustment disorder more nearly approximated occupational and social impairment with reduced reliability and productivity due to symptoms manifested by depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work-like setting as well as some mood deficiencies, as evidenced by mild or transient symptoms.

In March 2016, the Veteran was afforded a VA examination to determine the severity of his adjustment disorder.  The examiner reviewed the claims file, the Veteran's e-folder, previous VA examinations, and treatment records.  The Veteran stated that he had been happily married except for not having children.  He had been married for 50 years.  He described having friends, but was vague about the types of contact he had with his friends.  He also had relationships with his seven siblings.  He enjoyed gardening, reading, and occasionally going to a Veterans' group event.  In November 2015, the Veteran retired from his job as a police officer.  He reported getting along with his coworkers and not missing time due to his mood.  He attributed retirement to fatigue and physical difficulties. 

The examiner noted that the Veteran did not have more than one mental disorder and believed that Adjustment Disorder continued to be the best diagnosis to capture the Veteran's distress related to his service connected injury.  The examiner stated that the Veteran's CPRS diagnosis of PTSD was based on a handful of appointments with one provider; however, the Veteran's PTSD symptoms are captured by the Adjustment Disorder diagnosis.  The examiner noted that the Veteran's level of occupational and social impairment with regards to his mental diagnosis is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or, symptoms controlled by medication.  The examiner noted that the Veteran had depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work-like setting.  

The examiner stated that the Veteran presented with adequate grooming and appearance.  The Veteran immediately started the appointment expressing his "disgust" at VA and continued to express this throughout.  He believed that the 50 percent mental health rating should be higher.  His anger at VA interfered with the interview as he was resistant to providing specific information that might have helped his claim (i.e., specific examples of impairment events, if they exist).  The Veteran's mood was "disgusted" and presented as irritable and occasionally tearful/depressed.  He affect was congruent, non-labile, and guarded.  His thought process was logical and goal-directed.  

The examiner noted that since his last mental health visit in 2015, when asked about thoughts about suicide, he reported sometimes feeling "despair" about his life feeling incomplete without children.  When asked whether these feelings lead him to think about ending his life, he said "the moods come and go."  He was vague in his responses about suicidal ideation, either due to not wanting to be fully honest, or wanting to present as having this symptom for benefits purposes.  He denied having current plans to end his life.  The Veteran denied suicidal and/or homicidal ideation, psychosis, and mania.  The examiner stated that the Veteran was not in imminent risk for suicide and homicide.  His insight and judgment were generally intact, though pervasive about the service connection topic.  He experienced depressed mood, anxiety, and distress about not having children and being teased by former coworkers.  He did not report impairment at work.  He stated that he experienced nightmares about the injury and waking up in cold sweats.  On a typical night, the Veteran slept from 10 pm-5:30 am but woke up during the night, which sometimes felt extended.  The examiner noted that the Veteran was capable of managing his own financial affairs.  The examiner confirmed the Veteran's adjustment disorder with depressive mood and anxiety and distress diagnoses.

In March 2016, the Veteran submitted a statement from Dr. Steinberg.  The physician stated that the Veteran manifested evidence of chronic depression and anxiety.  Relaxation and the experience of pleasure were very difficult.  His mental state had been afflicted, in part, by the notion that his injuries prevented him from fathering a child.  The examiner further stated that the Veteran clearly demonstrated symptoms consistent with PTSD.  His thoughts relating to the trauma were very intrusive, occurring daily and interfering with normal cognitive function.  He regularly experienced flashbacks and nightmares of the event.  His sleep pattern was typically disturbed.  He exhibited hypervigilance, and a reluctance to delve deeply into his emotional state as it related to his injuries.  Finally, his symptoms had led to considerable social, occupational, and interpersonal dysfunction.  The examiner concluded by saying that it was clear to him that the Veteran's injuries had left him profoundly disabled.  See Medical Treatment Record-Non-Government Facility entered in VBMS in April 2016.

Based on the foregoing, the Board finds that the Veteran's psychiatric symptoms (e.g. sleep difficulty and situational depression and anxiety mood) more nearly approximate a finding of occupational and social impairment with reduced reliability and productivity but were not demonstrated to be so frequent and disabling as to result in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  

The Board notes that according to the March 2016 VA examiner, the Veteran's symptoms included difficulty in adapting to stressful circumstances, including work or a work-like setting which correlates to a 70 percent rating.  The Board also notes that the Veteran endorsed symptoms such as difficulty in establishing and maintaining effective work and social relationships and disturbances of motivation and mood which correlates to a 50 percent rating.  Importantly, when describing his occupational and social impairment, the Board finds that the Veteran's disability picture more nearly approximates occupational and social impairment with reduced reliability and productivity.  For instance, the Veteran reported that before he retired due to his physical disabilities, he got along well with the other officers, and he did not miss any time due to his mood.  The Veteran was happily married for over 50 years and had relationships with friends and family members.  He also participated in leisure activities.  Thus, his symptoms described do not reflect occupational or social impairment with deficiencies in most areas, and an inability to establish and maintain effective relationships.

The Board has considered the statement the Veteran submitted from a private physician, Dr. Steinberg.  The Board finds that opinion provided by the VA examiner is of more probative value than the opinion provided by the private physician.  There is no indication in the letter provided by Dr. Steinberg that he provided a psychiatric evaluation of the Veteran for the appeal period at issue.  In contrast however, the VA examiner reviewed the claims file and performed an examination before providing the assessment as to the severity of his mental health condition.  Further, the VA examiner's opinion is much more detailed than Dr. Steinberg's, and is specific as to the impact his disability is having on him occupationally and socially.  Accordingly, the Board finds the VA examiner's opinion is based on a more comprehensive review of the Veteran's medical history.  As such, the Board finds the VA examiner's opinion to be more probative that the private medical opinion.

Accordingly, the Board concludes that the Veteran's adjustment disorder was 50 percent disabling, but no higher.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.







ORDER

Entitlement to a rating in excess of 50 percent for adjustment disorder is denied.  






____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


